NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TERRY KERR; DENNIS KERR,                        No. 18-36026

                Plaintiffs-Appellants,          D.C. No. 4:18-cv-00146-DCN

 v.
                                                MEMORANDUM*
OCWEN LOAN SERVICING, LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                             Submitted May 21, 2019**

Before:      THOMAS, Chief Judge, and FRIEDLAND and BENNETT, Circuit
Judges.

      Terry Kerr and Dennis Kerr appeal pro se from the district court’s judgment

dismissing their action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s dismissal under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. Cervantes v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed the Kerrs’ action because the Kerrs

failed to allege facts sufficient to state any plausible claim for relief. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

liberally construed, a plaintiff must allege facts sufficient to state a plausible

claim); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                            2                                        18-36026